Case 6:20-cr-00097-GAP-LRH Document 100 Filed 04/09/21 Page 1 of 1 PagelD 348

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

 

 

 

 

 

VS. CASE NO: 6:20-cr-97-GAP-LRH
JOEL MICAH GREENBERG
AUSA: Jennifer Harrington
JUDGE: LESLIE R. HOFFMAN DATE AND TIME: April 9, 2021
United States Magistrate Judge 10:03-10:05
2 minutes
Courtroom: 5D TOTAL TIME:
. " Diaial
DEPUTY CLERK: | Edward Jackson REPORTER: Orlando Digital. Transcripts@flm duscours-gov
INTERPRETER: None PRETRIAL/PROB: No Appearance

 

 

 

 

CLERK’S MINUTES

ARRAIGNMENT ON THIRD SUPERSEDING INDICTMENT

Case called; appearances taken; procedural setting by the Court.
Defendant filed a Waiver of Defendant’s Presence at Arraignment and Entry of Not Guilty Plea.
Court accepted and signed the waiver.
Previously set dates to remain.

Page 1 of 1

 
